In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Division of Housing and Community Renewal, which denied petitioner’s protest and affirmed an order of the Local Rent Administrator which granted petitioner’s landlord a certificate of eviction, the appeal is from a judgment of the Supreme Court, Nassau County, dated December 12, 1975, which, inter alia, dismissed the proceeding. Judgment affirmed, without costs or disbursements, upon the opinions of Mr. Justice Oppido at Special Term, dated September 17, 1975 and December 12, 1975. Hopkins, Acting P. J., Margett, Damiani and Rabin, JJ., concur.